 



Exhibit 10.3.45
MODIFICATION OF SALARY ARRANGEMENT BETWEEN THE COMPANY AND GEORGE B. TERHANIAN
On September 12, 2006, the Compensation Committee of the Board of Directors
reviewed the compensation of George B. Terhanian, President, Harris Interactive
Europe and Global Internet Research, and approved an increase in Mr. Terhanian’s
base salary from $255,000 to $275,000. Mr. Terhanian’s salary arrangement is
part of arrangements related to his Employment Agreement (filed as
Exhibit 10.3.5 to the Company’s Annual Report on this Form 10-K).

